Exhibit 10.1

 

LOGO [g552950ex10_1logo.jpg]

June 11, 2013

PERSONAL AND CONFIDENTIAL

John T. Hanson

C/O Dialogic Inc.

1504 McCarthy Boulevard

Milpitas, CA 95035

Dear John:

You and Dialogic Inc. (“Company”) are party to an employment agreement dated
September 26, 2011 (“Employment Agreement”). This letter (“Agreement”)
summarizes the terms of your separation from employment with the Company and the
severance arrangement and release between you and the Company. You acknowledge
that the Company is your sole employer as of the date of this Agreement. The
purpose of this Agreement is to establish an amicable arrangement for ending
your employment relationship, to release the Releasees (as defined below) from
any claims and to permit you to receive severance pay and related benefits. With
these understandings and in exchange for the promises of you and the Company as
set forth below, you and the Company agree as follows:

 

  A. Separation From Employment

1. Employment Status. Your employment with the Company shall terminate effective
June 14, 2013 (the “Separation Date”). You agree to provide the Company with a
letter satisfactory to the Company, on or prior to the Separation Date where you
resign from your position as Executive Vice President and Chief Financial
Officer of the Company as well any other positions that you hold in the Company
or any affiliate or as any director or officer thereof. Thereafter you agree to
sign such other documents as reasonably necessary as determined by the Company
to give effect to such resignations. The Company will also provide a draft of
the Form 8-K disclosure announcing your departure from the Company to you and
your counsel for review and comment prior to filing with the Securities and
Exchange Commission.

2. Final Payments. As of the Separation Date, your salary shall cease and you
shall no longer be entitled to the payment of base salary, bonus, incentive
compensation or any form of compensation, except as set forth in this Agreement.
On the Separation Date, the Company shall pay you (i) all earned but unpaid base
salary up to and through the Separation Date, and (ii) all accrued but unused
vacation up to and through the Separation Date. The Company will also reimburse
you for all appropriately documented business expenses in accordance with
Company policy; provided, however, that you must submit all documentation of any
such expenses within thirty (30) days of the Separation Date to receive
reimbursement for such expenses.

3. Benefits Cessation. As of the Separation Date, any entitlement you have or
might have under a Company-provided benefit plan, program or practice shall
terminate, except as required by law or as otherwise described below in Section
B. Your rights to benefits, if any, are governed by the terms of those benefit
plans and programs. The first of the month following the Severance Period shall
be the date of the “qualifying event” under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). You will receive COBRA information under
separate cover.

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 1 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

4. Stock Options. Attached as Exhibit B. is a stock statement indicating all
stock options or other equity benefits provided to you by the Company. All
options or other equity awards issued to you which were not vested as of the
Separation Date will terminate on your Separation Date pursuant to the terms of
the applicable stock option plan, stock agreement and other related documents
currently in effect. Your exercise and/or subsequent sale of all options or
other equity awards will be governed by the terms of the applicable stock option
plan, stock agreement, other related documents currently in effect as well as
applicable rules and regulations of general applicability.

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 2 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

  B. Severance and Related Benefits

In consideration of and subject to your execution of this Agreement and after
the review and revocation period described in Section C.2. (c) and (e) have
expired and this Agreement has become effective and enforceable and provided you
comply with your obligations hereunder, the Company will provide you with the
following:

 

  1. Severance Payment. The Company shall make a lump sum cash payment to you
equal to Two hundred and fifty thousand dollars ($250,000.00), less all
applicable withholdings and deductions (the “Cash Severance Benefits”), paid in
equal installments on the Company’s normal payroll schedule for the first four
(4) months following your Separation from Service provided that no payment shall
be made until the seven (7) day revocation period mentioned below has expired
without your revocation of the Agreement, subject to any delay in payment
required by Section B.4 below. If you execute this Agreement on June 11, 2013,
the first payment shall be made with the normal payroll scheduled to occur on
June 21, 2013.

 

  2. COBRA Premium Amount. If you timely elect continued coverage under COBRA
for yourself and your covered dependents under the Company’s group health plans
following your Separation from Service, then the Company shall pay the
employer’s portion of your monthly premium payments directly to the applicable
carrier as and when due (except set forth below) for medical, dental and vision
coverage subject to your payment of the applicable employee contribution (based
on your current coverage selection and based on the same amount which the
Company contributed to such benefits during your employment) (the “COBRA Premium
Amount”) until the earliest of (A) the close of the 6 month period following the
Separation from Service, (B) the expiration of your eligibility for the
continuation coverage under COBRA, or (C) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
the payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Internal Revenue Code of
1986, as amended (the “Code”) or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company shall instead pay you on
the first day of each month of the remainder of the COBRA Payment Period a fully
taxable cash payment equal to the monthly COBRA Premium Amount, subject to
applicable tax withholdings (such amount, the “Special Severance Payment”), for
the remainder of the COBRA Payment Period. On the sixtieth (60th) day following
your Separation from Service, the Company will make the first payment under this
clause (and, in the case of the Special Severance Payment, such payment will be
made you, in a lump sum) equal to the aggregate amount of payments that the
Company would have paid through such date had such payments commenced on the
Separation from Service through such sixtieth (60th) day, with the balance of
the payments paid thereafter on the schedule described above, subject to any
delay in payment required by Section B.4 below. If you become eligible for
coverage under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, you must
immediately notify the Company of such event, and all payments and obligations
under this clause shall cease.

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 3 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

  3. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits from the Company or its affiliates on or after the
Separation Date. You further acknowledge and agree that upon receipt of the
payments and benefits set forth in Sections B.1 and B.2, you will have received
all severance benefits to which you may be entitled, including any such benefits
as provided in your Employment Agreement. It is understood that the Indemnity
Agreement between you and the Company dated August 9, 2012 (“Indemnity
Agreement”) shall survive the termination of the employment relationship and
remain in full force and effect after the Separation Date, pursuant to its
terms. In addition, nothing in this Agreement eliminates any rights you have to
vested amounts under the Company’s 401(k) retirement plan.

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 4 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

  4.

409A Compliance. It is expected, as of the date of this Agreement, that upon
your Separation Date, you will, at that time, have a Separation from Service.
For purposes of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”),
all payments made under this Agreement, including without limitation your right
to receive any installment payments under this Agreement (whether severance
payments, reimbursements or otherwise), shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment hereunder
shall at all times be considered a separate and distinct payment. All of the
payments under this Agreement, including but not limited to the Cash Severance
Benefits and the COBRA Premium Amount, are intended to satisfy the requirements
for the exemptions from application of Section 409A provided under Treasury
Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and any
ambiguities herein shall be interpreted accordingly. For purposes of compliance
with Treasury Regulation Section 1.409A-1(b)(4), any amounts that are payable in
reliance on such exemption will be paid, in all cases, not later than the 15th
day of the third calendar month following the year in which such amounts are no
longer subject to a substantial risk of forfeiture. It is intended that any
severance payment and any other benefits provided hereunder that are not exempt
from application of Section 409A shall be interpreted and administered so as to
comply with the requirements of Code Section 409A to the greatest extent
possible, including the requirement that, notwithstanding any provision to the
contrary in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and to the extent payments due to you upon a
Separation from Service are deemed to be “deferred compensation”, then to the
extent delayed commencement of any portion of such payments (or delayed issuance
of any shares subject to stock awards that are not themselves exempt from Code
Section 409A) is required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) and the related adverse taxation under Section 409A,
such payments shall not be provided to you (or such shares issued) until the
earliest of (i) the expiration of the six-month period measured from the date of
your Separation from Service, (ii) the date of your death or (iii) such earlier
date as permitted under Section 409A without the imposition of adverse taxation.
Upon the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
paragraph shall be paid in a lump sum to you, and any remaining payments due
shall be paid as otherwise provided herein or in the applicable agreement. No
interest shall be due on any amounts so deferred. For clarity, all of your
currently outstanding restricted stock unit award agreements provide that any
shares vesting under those agreements shall be issued not later than December 31
of the year in which the shares subject thereto are no longer subject to a
substantial risk of forfeiture or, if permitted without penalty under
Section 409A, the 15th day of the third calendar month after the year in which
the shares subject thereto are no longer subject to a substantial risk of
forfeiture.

5. If any payment or benefit you would receive from the Company under this
Agreement (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt of the greatest economic benefit

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 5 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments shall occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to you. Within any such category of
payments and benefits (that is, (a), (b), (c) or (d)), a reduction shall occur
first with respect to amounts that are not “deferred compensation” within the
meaning of Section 409A and then with respect to amounts that are.

 

6. Taxes. All payments to you set forth in this Agreement shall be subject to
all applicable federal, state and/or local withholding and/or payroll taxes, and
the Company may withhold from any amounts payable to you in order to comply with
such withholding obligations.

 

7. Attorneys Fees. The Company will pay your legal expenses incurred through the
effective date of this Agreement, not to exceed $5,000.

 

  C. General Release of Claims; Accord and Satisfaction

1. a. Employee Release. In exchange for the Cash Severance Benefits provided in
Section B.1 and the Cobra Premium Amount provided in Section B.2 you hereby
agree that you and your representatives, agents, estate, heirs, successors and
assigns (“You”) release, remise, discharge, indemnify and hold harmless the
Releasees (defined to include the Company and all of its affiliates, and
subsidiaries, and their predecessors, successors, parents, subsidiaries,
divisions, affiliates, assigns, plan sponsors and plan fiduciaries, and its and
their current and former directors, shareholders, investors, fiduciaries,
officers, employees, representatives, attorneys and/or agents, all both
individually, in their capacity acting on the Company’s behalf, and in their
official capacities), of and from any and all actions or causes of action,
suits, claims, complaints, obligations, liabilities, contracts, agreements,
promises, debts and damages, whether existing or contingent, known or unknown,
suspected or unsuspected, arising up to and including the date of execution of
this Agreement, including, but not limited to, any and all claims arising out of
or in connection with (i) the Employment Agreement and your employment and
separation from employment with the Company; (ii) any federal, state or local
law, constitution or regulation or Company policy regarding either securities,
employment, employment benefits, stock options or employment discrimination
and/or retaliation including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans with
Disabilities Act of 1990, the Fair Labor Standards Act, Sections 1981 through
1988 of Title 42 of the United States Code, the Equal Pay Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Employee Retirement Income
Security Act, Age Discrimination in Employment Act; the Older Workers’ Benefits
Protection Act, the New Jersey Equal Pay Act, the New Jersey Law Against
Discrimination, the New Jersey wage-hour and wage-payment laws, the New Jersey
Worker Health and Safety Act, the New Jersey Conscientious Employee Protection
Act, the New Jersey Family Leave Act, the New Jersey Occupational Safety and
Health Laws, the New Jersey Civil Rights Act, the New Jersey Statues Annotated,
“Workers’ Compensation: Retaliation” provision, the New Jersey Statutes
Annotated, “Political Activities of Employee” provision, and any other federal,
state or local statute, rule, regulation and ordinance; and claims for fraud,
libel, slander, breach of implied or express, oral or written, contract, tort,
promissory estoppel, or under common law or in equity. This release is intended
by You to be all encompassing and to act as a full and total release of any
claims, whether specifically enumerated herein or not, that You have, may have
or have had against the Releasees up to the date of execution of this Agreement.
As a further condition of receiving severance benefits, in the event this

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 6 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

Agreement is executed prior to your Separation Date, You will be required to
sign and date the Supplemental Agreement attached as Exhibit A to this
Agreement, confirming that You release all claims arising through and including
your Separation Date.

2. Company Release. In exchange for the release and other promises provided
herein, the Company releases you from any and all claims, liabilities, or
obligations of every kind and nature, whether they are known or unknown, arising
out of, or in any way related to, events, acts, conduct, or omissions that
occurred prior to or on the date the Company signs this agreement; provided,
however that this release shall not extend to claims unknown to the Company at
the date of this Agreement arising from your fraud or willful misconduct or
unauthorized use or disclosure of proprietary or trade secret information.

3. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967.

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

(a) in consideration for the amounts described in Section B of this Agreement,
which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Releasees to the extent such rights and/or claims arose prior to the
date this Agreement was executed.

(b) you understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you.

(c) you are advised that you have twenty-one (21) days to review this Agreement
and consider its terms before signing it (although you may sign it sooner) and
such twenty-one (21) day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.

(d) in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

(e) You may revoke this Agreement for a period of seven (7) days following your
execution hereof and all rights and obligations of both parties under this
Agreement shall not become effective or enforceable until the seven (7) day
revocation period has expired.

4. Accord and Satisfaction. The parties mutually agree that the payments and
benefits set forth in this Agreement, together with payments and benefits the
Company previously provided to you, are above and beyond any payments or
benefits or promises to which either party is are otherwise entitled, in
addition to complete payment, settlement, accord and satisfaction with respect
to all obligations and liabilities of the Releasees to You, and of You to the
Company Releasors, with respect to all claims, causes of action and damages that
could be asserted by You against the Releasees or by the Company Releasors
against You regarding or arising out of your employment or separation from
employment with the Company, including, without limitation, all claims for
wages, salary, commissions, draws, car allowances, incentive pay, bonuses,
business expenses, vacation, stock, stock options, acceleration of stock or
stock options, severance pay,

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 7 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

attorneys’ fees, compensatory damages, exemplary damages, or other compensation,
benefits, costs or sums. Furthermore, each party acknowledges that it is waiving
its rights or claims in exchange for consideration in addition to anything of
value to which it is already entitled.

 

  D. Confidentiality of Agreement; Non-Admission

No Admissions/Covenant Not to Sue. The parties understand and agree that the
releases and accord and satisfaction set forth in Section C are not an admission
by You or the Releasees that any such claims exist and/or of liability by You or
the Releasees with respect to such claims. Nothing in this Agreement, nor any of
the proceedings connected with it, is to be construed as, offered as, received
as, or deemed to be evidence of an admission by You or the Releasees of any
liability or unlawful conduct whatsoever, and each of You and the Releasees
expressly deny any such liability or wrongdoing. The release and the accord and
satisfaction in Section C are, however, and may be asserted by any one or more
of You or the Releasees as an absolute and final bar to any suit or proceeding
brought by You against any one or more of the Releasee or by one or more of the
Company Releasors against You.

 

  E. Return of Company Property

On the Separation Date, you agree to return to the Company all Company property
and materials, including but not limited to, personal computers, laptops,
diskettes, intangible information stored on diskettes, software programs and
data compiled with the use of those programs, software passwords or codes,
tangible copies of trade secrets and confidential information, cellular phones,
telephone charge cards, manuals, building keys and passes, names and addresses
of all Company customers and potential customers, customer lists, customer
contacts, sales information, memoranda, sales brochures, business or marketing
plans, reports, projections, and any and all other information or property
previously or currently held or used by you that is or was related to your
employment with the Company. You agree that if you discover any other Company or
proprietary materials in your possession after the Separation Date, you will
immediately notify the Company and return such materials to the Company.

 

  F. Post-Employment Obligations

1. Contractual Obligations: You confirm the existence and continued validity of
any terms within your Employment Agreement which were meant to survive
termination. You also confirm the existence and continued validity of any and
all documents executed together with or subsequent to your Employment Agreement,
as amended which were meant to survive termination of the employment
relationship including but not limited to any documents setting out your
confidentiality, non-solicitation, assignment of invention, compliance with
Company policies and other associated obligations and any documents setting out
arbitration provisions (collectively referred to herein as “Annexes”). You agree
that your obligations under the Annexes expressly survive the termination of
your employment.

2. Nondisparagement Obligations. You agree not to take any action or make any
statement, written or oral, which disparages or criticizes the Releasees, their
management, directors, investors, or any other parties involved in a business
relationship with the Releasees, or their practices, or which disrupts or
impairs any of Releasee’s normal operations, including actions or statements
that would (1) harm the reputation of a Releasee with its current and
prospective customers, distributors, suppliers, other business partners, or the
public; or (2) interfere with existing contractual or employment relationships
with current and prospective customers, suppliers, distributors, other business
partners or Releasee employees. The Company (through its officers and

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 8 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

directors and authorized representatives and attorneys) agrees not to disparage
you in any manner reasonably likely to be harmful to you or your business,
business reputation or personal reputation. Notwithstanding the foregoing
provisions of this Section F.2 nothing within this section shall prevent either
party from responding accurately and fully to any question, inquiry or request
for information when a non-disclosure agreement is in place or is required by
legal process or a government body and nothing in this Section F.2 shall bar
either party from providing truthful testimony in any legal proceeding or from
cooperating with any governmental agency in any manner whatsoever.

 

  G. Notices and General Provisions

1. Notices. Notice of any issues arising under this Agreement or arising out of
or relating to your employment with the Company shall be provided in writing via
facsimile and email to the following:

a. If to the Company:

Anthony Housefather

Executive Vice President and General Counsel

6700, Cote-de-Liesse Road

Suite 100

Saint-Laurent, Quebec

H4T 2B5 Canada

(514) 832-3577 (phone)

514-745-0055 (fax)

anthony.housefather@dialogic.com (email)

b. If to You:

Nancy A. Temple

Katten & Temple LLP

542 S. Dearborn Street, 14th Floor

Chicago, IL 60605

(312) 663-0800 (phone)

(312) 663-0900 (facsimile)

ntemple@kattentemple.com

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 9 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

2. This Agreement is the entire agreement between you and the Company, and all
previous agreements or promises between you and the Company are superseded, null
and void, except for the Annexes, which shall remain in full force and effect in
accordance with its/their terms.

3. In the event of any dispute, this Agreement will be construed as a whole,
will be interpreted in accordance with its fair meaning. This Agreement may not
be changed, amended, modified, altered or rescinded except upon the express
written consent of both you and an authorized Company officer. Any waiver of any
provision of this Agreement by the Company shall not constitute a waiver of any
other provision of this Agreement unless the Company expressly so indicates
otherwise.

4. The law of the State of New Jersey will govern any dispute about this
Agreement, including any interpretation or enforcement of this Agreement, This
Agreement may be modified only by a written agreement signed by you and an
authorized Company representative. This Agreement shall not be assigned by you
but shall be binding on the parties hereto and their respective heirs, legal
representatives, successors and assigns and shall inure to the benefit of the
Company’s successors and assigns.

5. To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, any matter related to your employment with the Company, or the
termination of your employment, shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration by JAMS, Inc.
(“JAMS”) or its successor, under JAMS’ then applicable rules and procedures. You
acknowledge that by agreeing to this arbitration procedure, both you and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. You will have the right to be represented by
legal counsel at any arbitration proceeding. The arbitrator shall: (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (b) issue a
written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS arbitration fees in excess of the administrative fees that you
would be required to pay if the dispute were decided in a court of law. Nothing
in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. The prevailing party shall be entitled to
recover legal fees incurred in any arbitration or injunctive proceeding in
court.

6. If one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear.

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 10 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

7. INTERPRETATION; CONSTRUCTION. THIS AGREEMENT HAS BEEN DRAFTED BY THE COMPANY,
BUT YOU HAVE PARTICIPATED IN THE NEGOTIATION OF ITS TERMS. FURTHERMORE, YOU HAVE
HAD THE OPPORTUNITY TO REVIEW AND REVISE THE AGREEMENT AND HAVE IT REVIEWED BY
YOUR OWN INDEPENDENT LEGAL COUNSEL AND/OR TAX AND FINANCIAL ADVISOR WITH REGARD
TO THE TERMS HEREOF, IF DESIRED, AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION
TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY
SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT. YOU FURTHER
ACKNOWLEDGE THAT NO REPRESENTATIVE OR AGENT OF THE COMPANY HAS PROVIDED YOU WITH
ANY TAX OR LEGAL ADVICE OF ANY NATURE.

8. This Agreement is binding on both parties and their successors and assigns.
In the event the Company enters into a transaction in which it proposes to sell
all or substantially all of its assets prior to the completion of its payment
obligations under Sections B1 and B2 then either (a) the potential purchaser
must agree in writing to be bound by the provisions of this Agreement to pay the
outstanding amounts when they fall due following the completion of the
transaction; or (b) the Company shall pay any payment balance outstanding under
Sections B1 and B2 prior to the completion of the transaction in a lump sum
amount.

If you agree to the terms of this Agreement, please sign and date below and
return this Agreement to me. Because the Company cannot leave this offer of
severance open indefinitely, please note that this offer of severance shall
expire at 5:00 p.m. (eastern standard time) on Tuesday, June 11, 2013 (the
“Expiration Date”). Accordingly, please return an executed copy of this
Agreement to:

Rosanne Sargent

Senior Vice President, Human Resources

Dialogic Inc.

1515 Route Ten, East

Parsippany, NJ 07054

on or before the Expiration Date.

Sincerely,

 

DIALOGIC INC. By:  

/s/ Rosanne Sargent

  Rosanne M. Sargent   Senior Vice President, Human Resources

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 11 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, YOU DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE RELEASEES WITH THE
EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

Accepted and agreed to:

 

/s/ John Hanson

   

6/11/13

John Hanson     Date

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 12 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

EXHIBIT A

SUPPLEMENTAL AGREEMENT, REQUIRED IF THIS AGREEMENT IS SIGNED AND RETURNED BEFORE
THE SEPARATION DATE:

You hereby confirm and ratify your acceptance of all terms of the Separation
Agreement previously executed on June 11, 2013 including, but not limited to,
your release of all claims against the Company as set forth in paragraph C.
above, in exchange for the benefits described herein. You understand that the
terms of paragraph C.2 (c) and (e) above also apply to your review and
consideration of this Supplemental Agreement, and that severance benefits will
not commence until the next payroll period that is at least eight days after the
date on which You signed this Supplemental Agreement.

Accepted and agreed to:

 

/s/ John Hanson

   

6/11/13

[Employee Name]     Date

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, John Hanson, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Agreement, have been advised of my
right to consult with an attorney regarding such Agreement and have considered
carefully every provision of the Agreement, and that after having engaged in
those actions, I prefer to and have requested that I enter into the Agreement
prior to the expiration of the 21 day period.

 

/s/ John Hanson

   

6/11/13

[Employee Name]     Date

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 13 of 14



--------------------------------------------------------------------------------

LOGO [g552950ex10_1logo.jpg]

 

EXHIBIT B

STOCK STATEMENT

 

      Dialogic Inc. Closing Statement    As Of = Termination Date    ID:
94-3409691       1504 McCarthy Blvd       Milpitas, CA 95035

 

Termination Date:    14-June-2013 Statement Effective Date:    14-June-2013

 

John Hanson

   ID: 001247

[Home Address]

     

Exercisable Options

 

Number

  

Grant

Date

  

Plan/

Type

   Price ($)      Shares
Granted      Shares
Exercised      Shares
Exercisable      Vesting
Stop Date      Total
Price ($)      Last Date
To Exercise  

00003979

   09-Aug-12    2006/NQ      3.1500         15,000         0         0        
14-Jun-13         0.00      

00003871

   27-Sep-11    2006/NQ      12.9500         39,112         0         18,227   
     14-Jun-13         236,039.65         14-Sep-13   

00003870

   27-Sep-11    2006/ISO      12.9500         30,888         0         10,939   
     14-Jun-13         141,660.05         14-Sep-13               

 

 

    

 

 

    

 

 

       

 

 

           TOTALS         85,000         0         29,166            377,699.70
     

Releasable Restricted Stock Awards

 

Number

  

Grant

Date

  

Plan/

Type

   Price ($)      Shares
Granted      Shares
Released      Shares
Releasable      Shares
Cancelled  

00003981

   09-Aug-12   

2006/RSU

     0.0000         4,000         0         0         4,000   

00003988

   27-Mar-13   

2006/RSU

     0.0000         75,000         0         0         75,000               

 

 

    

 

 

    

 

 

    

 

 

        TOTALS         79,000         0         0         79,000   

 

   Date:    6/5/2013    Time:    03:14:36PM    Page:    1

 

 

      Dialogic Inc.   www.dialogic.com       1515 Route 10 East Parsippany, NJ
07054    Phone: 973 967-6607    John Hanson

 

Page 14 of 14